Order entered July 9, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-19-00339-CV

                    METHODIST HOSPITALS OF DALLAS, Appellant

                                                V.

     VICKIE MILES, INDIVIDUALLY, AS THE REPRESENTATIVE FOR ALL
      WRONGFUL DEATH BENEFICIARIES, AND AS AN HEIR AT LAW AND
    REPRESENTATIVE OF THE ESTATE OF W.T. MAYES, DECEASED, Appellee

                       On Appeal from the 101st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-17-16088

                                            ORDER
       In accordance with our June 14, 2019 order to file either a motion to dismiss or a status

report as to the progress of the parties' settlement, appellant has filed a status report informing

the Court progress has been made but additional time is needed to finalize the agreement. We

construe the report as a motion to extend and GRANT the motion. We ORDER appellant to file

either a motion to dismiss or status report no later than August 2, 2019.

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE